Citation Nr: 1545152	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the June 1981 Regional Office (RO) decision denying service connection for endometriosis. 

2.  Entitlement to service connection for a pancreas disorder, to include pancreatic cancer and chronic pancreatitis. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a skin rash with scarring of the back and shoulders.  

4.  Entitlement to a compensable rating for tinea pedis.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Nashville, Tennessee RO of the Department of Veterans Affairs (VA).  In a November 1996 rating decision, the RO denied service connection for pancreatic cancer.  A June 2010 rating decision determined that there was no CUE in a June 1981 rating decision which denied service connection for endometriosis.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for pancreatic cancer has been recharacterized on the front page of this decision.

In September 2014, the Board remanded issues numbered 1 and 2, and referred the issue of service connection for endometriosis to the agency of original jurisdiction for appropriate action, noting that the issue had not been reconsidered by the RO pursuant to 38 C.F.R. § 3.156(c).  The Board noted that any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  The RO reconsidered the claim in a February 2015 rating decision.  

In a January 2015 rating decision, in pertinent part, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a skin rash with scarring of the back and shoulders.  The RO also denied entitlement to a compensable rating for tinea pedis.  The following month, a notice of disagreement was received as to those issues.  

As set forth below, the Veteran has claimed CUE in prior rating decisions which denied service connection for endometriosis, but are not final because military records, service treatment records, and service records were received in support of the Veteran's claim per 38 C.F.R. § 3.156(c).  In a February 2015 rating decision, the RO again considered service connection for endometriosis on the merits, but the claim was denied.  The Veteran has not initiated an appeal as to that rating decision, but the time period to do so has not expired.  

The issues of service connection for a pancreas disorder, whether new and material evidence has been received to reopen the claim of service connection for a skin rash with scarring of the back and shoulders, and entitlement to a compensable rating for tinea pedis, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1981, the RO denied service connection for endometriosis.  

2.  In July 1999, the RO determined that new and material evidence had not been received to reopen the claim of service connection for endometriosis.  

3.  Since the June 1981 and July 1999 decisions, military records, service treatment records and service records were received in support of the Veteran's claim; thus the June 1981 and July 1999 decision are not final.



CONCLUSION OF LAW

As the June 1981 and July 1999 rating decisions are not final, they cannot be revised or considered under a CUE claim; the appeal as to the issue of whether there was CUE in the June 1981 RO decision denying service connection for endometriosis is dismissed.  38 C.F.R. § 3.105 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA) are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As will be discussed below, there is no final decision in this case.  Therefore, any further discussion of any VA notification or development duties owed the Veteran in connection to her CUE claim is unnecessary. 

In a June 1981 rating decision, the RO denied service connection for endometriosis.  The Veteran did not appeal.  In a subsequent July 1999 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for endometriosis.  The Veteran did not appeal.  However, as noted in the introductory portion of this decision, those rating decisions are not final.  Specifically, in March 2010, the Veteran asserted that there was CUE in the June 1981 rating decision.  In support of her claim, she submitted service treatment records and service records (now located in a white VA Form 21-4582 envelope).  She also submitted post-service records.  Some of the service records were not previously of record and are relevant to the issue of service connection for endometriosis.  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim..  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Services (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records; thus requiring de novo review or reconsideration).  Thus, since additional service records establish a basis for reconsideration on the merits, the June 1981 and July 1999 decisions are not final.  As noted in the introductory portion of this decision, the claim of service connection for endometriosis was considered again on the merits in February 2015 and is not currently on appeal.

Accordingly, although the Veteran filed a CUE claim, a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  A collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  May, 19 Vet. App. at 317.  As such, a CUE claim cannot be filed as to a matter that is still appealable or pending.  May, 19 Vet. App. At 320.  Thus a claim of CUE as to either the June 1981 or July 1999 decision is premature.  Where the decision has not become final, no CUE claim can be entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding that a CUE claim does not exist, as matter of law, where there is no prior final RO decision).  Therefore, the Veteran cannot raise a claim of CUE as to either of those rating decisions, at this juncture.  In view of the foregoing, the Board finds that the claim for CUE in the June 1981 RO decision denying service connection for endometriosis is without legal merit and, at this time, must be dismissed without prejudice.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The issue of whether there was CUE in the June 1981 RO decision denying service connection for endometriosis is dismissed.


REMAND

With regard to the claim of service connection for a pancreatic disorder, the Veteran was diagnosed with pancreatic cancer in 1986 and received treatment.  The Veteran asserts that she incurred pancreatic cancer due to "toxic exposure" including radiation exposure while stationed at Fort McClellan in Alabama in 1978.  She indicated that she was exposed to polychlorinated biphenyls (PCBs) and/or radiation and has submitted supporting internet articles, including an article titled "Potential Exposure at Fort McClellan" which discusses potential exposure at that facility.  There is no evidence, nor does the Veteran contend, that she participated in a radiation-risk activity as set forth in 38 C.F.R. § 3.309(d)(3)(ii).  Thus, her claim should be developed and adjudicated under the procedures set forth in 38 C.F.R. § 3.311 for other claims based on exposure to ionizing radiation.  Consequently, a remand is warranted for additional development of the Veteran's claimed exposure to both PCBs and ionizing radiation, in addition to the AOJ considering in the first instance the Veteran's claim that her pancreatic cancer is due to exposure to ionizing radiation.  Since remand is warranted, additional notice should be provided to the Veteran on her claim for service connection for pancreatic cancer (and other pancreas disorders), advising her how to establish entitlement to her claim based upon exposure to both PCBs and ionizing radiation.  The RO erroneously sent her notice which addressed new and material evidence which is not relevant in her appeal.  Also, the Board notes that the Veteran has not been afforded a VA examination with regard to her claim for a pancreas disorder.  She should be scheduled for such an examination.  

In a January 2015 rating decision the RO determined that new and material evidence had not been received to reopen the claim of service connection for a skin rash with scarring of the back and shoulders.  The RO also denied entitlement to a compensable rating for tinea pedis.  A notice of disagreement was received as to those issues.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice pertaining to service connection for a pancreas disorder on the merits, and with consideration of alleged exposure to PCBs and ionizing radiation under 38 C.F.R. § 3.311.  

2.  Thereafter, develop the Veteran's claim of exposure to ionizing radiation as set forth in 38 C.F.R. § 3.311, to include development of any necessary referral to the Under Secretary for Benefits, if appropriate.

3.  Schedule the Veteran for a VA pancreas examination to determine the nature and etiology of any current pancreas disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current pancreas disorder had its clinical onset during service, if pancreatic cancer was manifest in the initial post-service year, or is related to any in-service disease, event, or injury.  The examiner should address the Veteran's contentions that she incurred a pancreas disorder, including cancer, as due to inservice exposure to PCBs and ionizing radiation.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

6.  The Veteran should be sent a statement of the case as to the issues of whether new and material evidence has been received to reopen the claim of service connection for a skin rash with scarring of the back and shoulders, and entitlement to a compensable rating for tinea pedis in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


